Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


 Alvin Peter Henry, Jr., Appellant                      Appeal from the 6th District Court of Lamar
                                                        County, Texas (Tr. Ct. No. 25589). Opinion
 No. 06-14-00130-CR         v.                          delivered by Justice Burgess, Chief Justice
                                                        Morriss and Justice Moseley participating.
 The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Alvin Peter Henry, Jr., has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED APRIL 16, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk